** GRAND RIVER DAM AUTHORITY — COAST GUARD — FEDERAL GOVERNMENT ** OPINION DEALS WITH: UNDER THE FEDERAL ACT 46 U.S.C.A. 527, 46 U.S.C.A. 526 THE COAST GUARD HAS JURISDICTION ONLY UPON " NAVIGABLE WATERS OF THE UNITED STATES ". THE COAST GUARD CONTENDS THAT GRAND LAKE IS " NAVIGABLE WATERS OF THE UNITED STATES " BECAUSE THE COMMANDANT OF THE COAST GUARD HAS SO DETERMINED. IF IS THE AUTHORITY'S CONTENTION THAT THE WATERS OF GRAND LAKE ARE NOT " NAVIGABLE WATERS OF THE UNITED STATES ".  (IMMUNITY ENJOIN GOVERNMENT, INJUNCTION) ANSWER: THE A.G. FEELS THE WATERS ON GRAND LAKE ARE NONNAVIGABLE WATERS THE GRAND RIVER DAM AUTHORITY MAY ENJOIN THE COAST GUARD FROM EXERCISING ITS JURISDICTION.  (F. BURCK BAILEY) ** SEE: OPINION NO. 72-233 (1972) **